An appeal having been taken to this Court by the above-named appellant from an order and judgment (one paper), of the Supreme Court, New York County (Paul Wooten, J.), entered on or about October 20, 2010, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had *592thereon, and upon the stipulation of the parties hereto dated June 7, 2013, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Andrias, J.P., Friedman, Sweeny, Saxe and Richter, JJ.